On Application for Rehearing.
We are asked to amend our decree so as to make it read that the *667petition filed by Lobe & Co., be remanded to tbe lower court to be further proceeded with according to law.
We cannot remand a matter which never was before us, and which has not ceased to be pending in the lower court. We were merely called upon to decide, whether a certain ex parte order was or not legal in some of its features. We have done so. Our decree merely erases from the order the objectionable portions in it. The petition of intervention, from the date of its filing, has not ceased to be a pending proceeding. As it never was put at issue, and no question was ever brought up touching it, in that condition, we could not and did not pass upon its merits or demerits. Our decree was well considered. It distinctly reserves the right of the petitioner to further proceedings, on the pending intervention, contradictorily with the parties asked to be cited. Under such circumstances we cannot be asked to anticipate the merits of the application and now express an opinion touching the disposition which the petitioner is to make, pendente lite, of the proceeds of sale. Much in that respect will depend upon the regularity of the proceeding, and upon the right to deposit the fund retained by the purchaser, in some way or other.
We cannot take notice of the invoked rule of the lower court, to which our attention is called in the brief for a rehearing, for the first time, which is not in the record, and touching which there was no issue before us.
Rehearing refused.
Levy, J., absent.